DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification to recite that the plurality of fibers composing the island components are formed continuously in a longitudinal direction of the binder fiber.  Please refer to Response to Arguments for details per claim 12, specifically not submitting the evidence for the examiner to review.
Regarding claim 13, the claim language recites that the island component are formed “continuously along substantially an entire length” of the binder fiber in the longitudinal direction.  This claim limitation encompasses that the island component are exposed at the end point of the binder fiber.  There is no support in the disclosure to recite that the plurality of fibers composing the island components are formed continuously along an entire length of the binder fiber for the reasons set forth in response to arguments.  
In re Grasselli, 231 USPQ 393.  Also please see MPEP 2173.05(i) which states, "The mere absence of a positive recitation is not basis for an exclusion." 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the island component is a multifilament.  Claim 1, wherein dependent claim 14 depends on claim 1, recites “the island component is composed of a plurality of fibers” (line 12).  The examiner is unclear regarding the structural difference between multifilament and plurality of fibers.  Clarification is needed.  For the purpose of this examination, the examiner is interpreting plurality of fibers as equating to multifilament.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimomai et al. (US 3,998,988) in view of Masuda et al. (JP 2009-155522).
	Regarding claims 1-8 and 14, Shimomai discloses a binder fiber, wherein the binder fiber comprising a sea-island color composite fiber (col. 12, lines 24-28) that includes a sea component and an island component, wherein the sea-island color composite fiber is a core-sheath color composite fibers, which comprises of thermoplastic resin, into a bundle, the thermoplastic resins includes a sheath-component resin and a core-component resin having a melting point higher than a melting point of the sheath-component resin by more than 20°C (col. 12, lines 37-42), the sea component fuse and integrates with the sheath-component resin of the bundle, and the island component is dispersing entire plurality of fibers or is a multifilament formed of the core-component resin (col. 12), and wherein the sheath-component resin is a single compound of PE (Table 1) and the core-component resin is PET or polyamides (col. 2, lines 43-54).   
	Further, Shimomai discloses the dimension of the fiber as claimed (col. 10, lines 58-61) and of any suitable sizes (col. 7, lines 35-37) which would read upon fiber dimensions (2).  
Further, while Shimomai discloses that the sheath-component is a single compound of PE as set forth above and comprises of color through carbon black, Shimomai fails to disclose that 
	Masuda discloses a sheath-component resin (matrix) and a core composite resin (reinforced fibers, such as glass fiber [0066]), wherein the sheath component resin is an ethylene-propylene random copolymer which is obtained by polymerization using a metallocene catalyst (Abstract, [0011], and [0015]) and further comprises a colorant or pigment [0069].  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shimomai’s sheath-component resin material to be of an ethylene-propylene random copolymer and a pigment, since Masuda discloses that this specific material has an excellent mechanical physical properties (Abstract), which would be beneficial for a binder fiber.
	Therefore, there is a sound basis that Shimomai in view of Masuda satisfies the claimed melting start and melting peak (1) and thermal shrinkage rate (2), since Shimomai in view of Masuda discloses the exact material as claimed for the sheath-component resin material and sea-island color composite fiber, which is the sea component.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 

It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. optical fiber cable recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.  In the instant case, the binder fiber of Shimomai in view of Masuda is deemed capable of using it as an optical fiber cable.  

Regarding claim 9, Shimomai discloses the ratio as claimed (col. 12, lines 61-65).

Claim 12-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimomai et al. (US 3,998,988) in view of Masuda et al. (JP 2009-155522), and further in view of Okamoto et al. (US 4,350,006).
Shimomai discloses that the island in the sea is formed uniformly along the fiber axis (col. 12, lines 28-30), however, fails to explicitly disclose that the island in the sea is formed continuously, without interruption, along substantially an entire length in a longitudinal direction of the binder fiber.
Okamoto discloses an island in the sea fiber wherein the island is formed continuously, without interruptions, along the longitudinal direction of the fiber, wherein an island may sometimes be coalesced with an adjoining island.  Okamoto thereby reads upon the island being substantially an entire length of the binder fiber and an island that is not located at the end points of the binder fiber (Abstract, col. 5, lines 10-12, col. 11, line 3-6).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Shimomai’s island to be formed continuously of the binder fiber with the structure as claimed, since Okamoto discloses that this is a nominal structure for an island-in-the-sea fiber.  


Response to Arguments
Applicant's arguments filed 3/5/21 have been fully considered but they are not persuasive.
Applicant argues that there is support in the specification to recite “the plurality of fibers composing the island component are formed continuously in a longitudinal direction of the binder fiber”.  This is because applicant argues that one of ordinary skill in the art would have 
The examiner respectfully disagrees.  While the examiner contends that the core/island component lies along a longitudinal direction of the binder fiber, there is no support in the instant specification to claim that it is formed continuously in a longitudinal direction of the binder fiber (emphasis added).  In other words, these islands doesn’t show that an island from one end of the fiber extends all the way to the other end of the binder fiber or having the island/core be exposed at the end point of the binder fiber (emphasis added).   If this was the case, there would be no need to disclose a cross-section of the binder depicted in Fig. 4A-4B (emphasis added).  Fig. 4A-4B discloses that the sea component completely surrounds the core/island component, and one of ordinary skill in the art would immediately envisage that the sea component would appear to be at the end point of the binder fiber as well.  Indeed there is support that the fiber is a continuous fiber that is in a longitudinal direction of the binder fiber, however, a continuous fiber (non-staple fiber) does not give support to recite that the island is  formed continuously in a longitudinal direction of the binder fiber (exposed island at the endpoint of the binder fiber).  Applicant has submitted an affidavit that the claim limitation does not require that the island component is located at the end points of the binder fiber or along an entire length of the binder fiber in the longitudinal direction and cited “Formation of novel thermoplastic composites using bicomponent nonwovens as a precursor” as evidence.  However, this has been found unpersuasive because applicant has not provided the evidence for the examiner to review.  
Applicant argues that Shimomai fail to disclose that the sea-island composite fiber has a width of 0.5 mm to 3.0 mm and a thickness of 0.15 mm or less.  Applicant argues that 
Applicant argues the criticality of the claimed width and thickness of the binder fiber: “When the width is 0.5 mm or more, the optical fiber units can be distinguished from each other during the branching and connecting process or the like.  When the width is 3.0 mm or less, when the optical fiber cores are bound into a cable, the spiral winding can be smoothly performed, and little production trouble and the like occur.  When the thickness is 0.15 mm or less, the diameter of the optical cable can be reduced, and the cost can be reduced due to a decrease in the amount of the material”.  However, this argument has been found unpersuasive.  This is because the dimension of the binder fiber appears to be critical only when the binder fiber is with an application of optical fiber core of an optical cable.  The pending claim is directly solely to a binder fiber, wherein the optical fiber cable is in the preamble, not the specifics of the optical cable or optical fiber core configuration in connection with the specific application and arrangement of the binder fiber.  For one example, current claims does not require for the binder fiber to spiral wind optical fiber cores so that it can be bound into a cable to create an optical fiber unit for an optical fiber cable.  Therefore, the claims are not in commensurate in scope to 
Applicant argues that one of ordinary skill in the art would immediate envisage Shimomai’s “acicular island” means crystals dispersed in the sea component and cannot form a bundle of a plurality of fibers.  The examiner respectfully disagrees.  Shimomai explicitly disclose that it is of a conjugate fiber, wherein the acicular islands are formed along the fiber axis.  Nevertheless, even if the islands were to be considered “crystals, this would still read upon a fiber.  It is known in the fiber art that sea-island conjugate or composite fiber has an island component which is fibers having a substantially circular cross-section.
Applicant has added dependent claim 14 to recite the island component is a multifilament, thus excludes Shimomai’s structure “acicular islands”.  The examiner respectfully disagrees.  As stated previously, is known in the fiber arts that sea-island conjugate or composite fiber has island components which are fibers having a substantially circular cross-section.  Thus, all of Shimomai’s islands collectively are a multifilament or a plurality of fibers.  Claim 1 recites that the island component is composed of a plurality of fibers formed of the core-composite resin, the plurality of the fibers being dispersed in the sea component in an island shape (emphasis added, core = island=fiber)).  This claim limitation has been essentially been interpreted such that the core equates to an island or a fiber as shown in applicant’s Fig. 4, reproduced below.  

    PNG
    media_image1.png
    439
    589
    media_image1.png
    Greyscale


Reference 2 of Fig. 4b discloses an island component.  It is unclear if applicant is reciting each and every island is comprised of a multifilament.  If this is applicant’s intention, claim 14 would be subjected to a new matter rejection as there is no support in the specification to recite that each island component itself comprises a multifilament.  Currently, the examiner is interpreting that collectively, the island components are a multifilament or plurality of fibers.
 For the reasons above, the rejection is being maintained per claim 1.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/            Examiner, Art Unit 1785      

/Holly Rickman/            Primary Examiner, Art Unit 1785